DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 9/19/2022 regarding 35 USC § 112 have been fully considered but they are not persuasive. Applicant argues that the car can have a velocity when in a park or a neutral position. Examiner agrees that a car can have velocity in a neutral position because the wheels are still free to move but to be in park requires the wheels to be locked and therefore immobile. Therefore the Applicant’s arguments are not persuasive.
Applicant’s arguments, see pages 7-11, filed 9/19/2022, with respect to the 35 USC § 102 and 103 on claims 1-20 have been fully considered and are persuasive.  The 35 USC § 102 and 103 rejections of 6/17/2022 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 recites, "the vehicle speed is a predetermined vehicle speed or less … and a gear position is neutral or parked when the vehicle start state is ON," it is not clear how a vehicle can have a velocity when it is in park. Claim 13 recites a similar limitation.
Claims 8 and 14 are rejected as depending on an indefinite base claim.

Allowable Subject Matter
Claims 1-6, 9-12, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Yu et al. (US 2011/0288717 A1) hereinafter Yu discloses a vehicle active air flap system with a sensor to detect states of the vehicle. Dudar (US 2019/0031199 A1) hereinafter Dudar discloses a display module with a screen to display messages from the vehicle. Lehti (US 2014/231161 A1) hereinafter Lehti discloses having air flaps with a car wash mode. Yi, Dudar, and Lehti are the closest prior art of record but fail to anticipate or render obvious, “a  display module that is configured to display an automatic car wash mode and a manual car wash mode; and a controller configured to selectively adopt various sensing data values detected by the at least one sensor according to whether the vehicle starts [Fig. 4, Item 201] and then compare at least one sensing data value of the adopted sensing data values with a preset vehicle driving condition data value to open or close the flap according to a compared result value and a selection of a car wash mode among the automatic car wash mode and the manual car wash mode,” as disclosed in claim 1 and similarly in claims 9 and 11. Claims 2-6, 10, 15-20 are allowed based on their dependence on an allowed base claim.
Claims 7-8 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747